Exhibit 10.2

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “[**]”.

 

LOGO [g534167g22t29.jpg]

PROVIDING COMPONENTS FOR PEOPLE TO LIVE A LONGER, HEALTHIER AND MORE FUN LIFE

Exclusivity Agreement — Garments

THIS AGREEMENT (this “Agreement”) is made on August 27th, 2012 (the “Effective
Date”) between LULULEMON ATHLETICA CANADA INC. (“lululemon athletica”), a
company incorporated under the laws of the Province of British Columbia, having
an address at 400 – 1818 Cornwall Ave, Vancouver, British Columbia and [**]
(“[**]”), a company incorporated under the laws of [**], having an address at
[**].

WHEREAS, the parties agree that [**] shall manufacture and supply certain
fabrics materials and products for lululemon athletica on an exclusive basis on
the terms set out herein;

AND WHEREAS, the parties wish to protect their respective designs, materials and
other intellectual property;

NOW THEREFORE in consideration of ten dollars and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged by
each of the parties hereto), the parties agree as follows:

 

1. Definitions

In this Agreement,

 

  (a) “Affiliate” means, with respect to any person, any other person that
controls or is controlled by or is under common control with such person.

 

  (b) “Competing Business” means any business engaged in the design, manufacture
or distribution of athletic apparel or accessories, similar to or competitive
with the products of lululemon athletica or any of its Affiliates. For
illustration only, as of the date of this Agreement, Competing Businesses
include, but are not limited to [**], [**], [**], [**] and [**].

 

  (c) “Confidential Information” shall include information which [**] obtains
about lululemon athletica, whether in oral, tangible or documented form, that is
of value to lululemon athletica and is not generally known in the industry or to
a Competing Business of lululemon athletica. Confidential Information of
lululemon athletica shall include: all technical know-how and information
relating to its business, employees, techniques, technology, technical data,
technical assistance, financial affairs, information systems, marketing plans,
sales strategies, research and development activities, art work, designs, plans,
sketches, products, models and prototypes of products, the configuration and
assembly of components, measurements, material (whether developed or acquired by
lululemon athletica or its affiliates), trade secrets, manufacturing,
manufacturing information (whether or not patentable or patented), patent
applications, practical experience, methodology, specifications, photographs and
other compilations of the aforesaid whether in software, written, visual or oral
form regardless of whether the information is marked as, or otherwise indicated
to be, confidential at the time of disclosure and includes the terms of this
Agreement.

 

  (d) “Supplier Agreement” means the supplier agreement between the parties
dated April 20, 2011 and any amendments thereto or any successor agreement
entered into between the parties for the manufacturing and supply of fabric,
materials and products for lululemon athletica.



--------------------------------------------------------------------------------

2. Term

This Agreement shall commence on the Effective Date and shall remain in effect
for a period of five (5) years, unless either party breaches the Agreement and
the non-breaching party provides prompt written notice of such breach of the
Agreement, or until the Supplier Agreement has been terminated in accordance
with its terms. The parties expressly acknowledge that a breach of this
Agreement shall be considered a material breach of the Supplier Agreement.

 

3. Exclusivity

[**] shall:

 

  (a) not disclose any Confidential Information, including any intellectual
property rights related thereto, or furnish any information with respect to
Confidential Information, to any person other than lululemon athletica and its
Affiliates.

 

  (b) not produce or manufacture any similar style and/or similarly constructed
athletic garments, materials or products for a Competing Business without the
prior written consent of lululemon athletica, such consent not to be
unreasonably withheld by lululemon athletica.

 

  (c) not manufacture, replicate, supply, copy, modify or otherwise reproduce
Confidential Information or a portion thereof for any person other than
lululemon athletica and its Affiliates.

 

  (d) reject any request from other customers to copy the Confidential
Information and notify lululemon athletica of any such request.

 

  (e) [**] agrees to educate its employees of its product development center for
lululemon athletica to use their best efforts to prevent replication of
lululemon athletica’s Confidential Information.

 

  (f) [**] agrees to only accept from its customers artwork and tech packs for
product development which are original design.

 

4. Representations and Warranties

[**] represents and warrants that [**] has not replicated the Confidential
Information for any third party and that it will not manufacture, replicate,
supply, copy, modify or otherwise reproduce Confidential Information or a
portion thereof for any third party. Once per year during each year of this
Agreement, upon receiving reasonable prior written request from lululemon
athletica, but in no event no less than ten (10) business days after receiving
such written notice, an officer of [**] shall certify in writing that [**] has
continuously complied and shall continue to comply with each of the covenants,
representations and warranties set out in Sections 3 and 4 of this Agreement.

 

5. Confidentiality

 

  (a)

[**] acknowledges and agrees that all Confidential Information shared with [**]
has been and shall be received by [**] in the strictest confidence and shall be
held and used by [**] only in accordance with and subject to the terms of this
Agreement. During the term of this Agreement and at all times thereafter, [**]
shall not disclose, and shall maintain the confidentiality of, all Confidential
Information. [**] shall use at least the same degree of care as it uses to
protect its own confidential information, but no less than a reasonable degree
of care, to maintain in confidence the Confidential Information. [**] shall
ensure that each of its employees, consultants, agents and representatives who
have had or shall have access to the Confidential Information comply with this
Agreement. [**] shall not disclose or make available any Confidential
Information to any subcontractor retained by [**] without first obtaining
(i) written consent from lululemon athletica and (ii) written agreement from the
subcontractor to abide by these confidentiality obligations. All Confidential
Information shall be owned by and remain the sole and exclusive property of
lululemon athletica. The foregoing obligations

 

- 2 -



--------------------------------------------------------------------------------

  shall not apply to any item of Confidential Information that (i) is at the
time of disclosure, or thereafter becomes, part of the public domain by any
means other than [**]’s breach of its obligations hereunder, (ii) was known to
[**] at the time of disclosure as evidenced by [**]’s written records or
(iii) is, at any time, disclosed to [**] by any third party having the right to
disclose the same. To the extent that [**] is required by law to disclose any
Confidential Information it shall be permitted to do so for the limited purpose
so required provided that notice is first delivered to lululemon athletica in a
timely manner so that it has the opportunity to contest the potential
disclosure.

 

  (b) To secure the confidentiality attaching to the Confidential Information,
[**] shall:

 

  i. keep separate all Confidential Information and all information generated by
[**] based thereon from all documents and other records of [**];

 

  ii. keep all documents and any other material bearing or incorporating any of
the Confidential Information at the place of business of [**] listed above or
such other place as is agreed in writing between the parties;

 

  iii. not use, reproduce, transform, or store any of the Confidential
Information in an externally accessible computer or electronic information
retrieval system or transmit it in any form or by any means whatsoever outside
of [**]’s place of business listed above, or between the said places of business
of [**] and lululemon athletica, and any such transfer or transmission shall be
by private and exclusive means agreed to between the parties;

 

  iv. restrict access to the Confidential Information exclusively to those
individuals who have a need to know the information and who are parties to this
Agreement and then only where they have a reasonable need to see and use it
solely for the purpose fulfilling [**]’s obligations under the Supplier
Agreement.

 

  v. make no copies of any of the Confidential Information without the prior
written consent of lululemon athletica; and

 

  vi. when so requested upon receiving written notice from lululemon athletica,
deliver up to lululemon athletica all documents, samples and all other material
in the possession, custody or control of [**] that bear or incorporate any part
of the Confidential Information including all copies made by [**] and, in the
case of material in software form, delete the same from all [**] computer or
electronic information retrieval systems.

 

  (c) Upon termination of this Agreement or upon receiving reasonable prior
written request from lululemon athletica, but in no event no less than ten
(10) business days after receiving such written notice,, [**] shall promptly
return to lululemon athletica all Confidential Information in [**]’s possession,
custody or control and cease any further use of the Confidential Information.
Failure of lululemon athletica to make a request for the return of Confidential
Information does not and shall not entitle [**] to make any further use of the
Confidential Information.

 

  (d) [**] acknowledges and agrees that lululemon athletica would be irreparably
harmed and would have no adequate remedy at law for breach of the
confidentiality provisions set out in this Agreement and that lululemon
athletica shall be entitled to injunctive or other affirmative relief in
addition to any of the rights or remedies otherwise available to lululemon
athletica.

 

6. Indemnity

[**] shall indemnify, hold harmless and defend lululemon athletica, its
Affiliates, servants, agents, employees, invitees and representatives from and
against any and all losses, damages, expenses, claims, suits and demands
(including legal fees and expenses on a solicitor and client basis) resulting
from damages or injuries caused by or arising out any breach of [**]’s
representations, warranties or covenants contained in this Exclusivity
Agreement.

 

- 3 -



--------------------------------------------------------------------------------

7. Acknowledgement

[**] acknowledges that the exclusivity rights granted to lululemon athletica in
this Agreement are fair and reasonable and that [**] has received adequate
consideration for the grant of such rights pursuant to the Supplier Agreement.

 

8. Entire Agreement

This Agreement represents the entire agreement between the parties with respect
to the subject matter hereof and supersedes any and all written, electronic,
oral or other communications between the parties with respect to such subject
matter. Notwithstanding the foregoing, the rights and obligations set out in
this Agreement are in addition to, and not a replacement of, those set out in
the Supplier Agreement.

 

9. Severability

If any provision in this Agreement shall be held to be illegal, invalid or
unenforceable, in whole or in part, under any law, such provision or part shall
to the extent of the illegality, invalidity or unenforceability be deemed not be
form part of this Agreement and shall not affect the legality, validity and
enforceability of the remainder of this Agreement.

 

10. Successors

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective administrators, successors and permitted assigns.

 

11. Governing Law, Jurisdiction and Venue

Regardless of any conflict of law or choice of law principles that might
otherwise apply, lululemon athletica and Supplier agree that this Agreement
shall be governed by and construed in all respects in accordance with the laws
of the Province of British Columbia. Each of the parties also expressly agrees
and acknowledges that the Province of British Columbia has a reasonable
relationship to each of the parties and/or this Agreement. As to any dispute,
claim, or litigation arising out of or relating in any way to this Agreement or
the transaction at issue in this Agreement, each of the parties agrees and
consents to the non-exclusive jurisdiction of the courts of the Province of
British Columbia located in Vancouver, British Columbia, Canada and irrevocably
waives, to the fullest extent permitted by law (i) any objection that it may now
or hereafter have to laying venue and any suit, action or proceeding brought in
such court, (ii) any claim that any suit action or proceeding brought in such
court has been brought in an inconvenient forum and (iii) any defence that it
may now or hereafter have based on lack of personal jurisdiction in such forum.

 

12. Arbitration

In the event of any controversy or claim arising out of or relating to
this agreement, including its validity or a breach thereof, the parties hereto
shall consult and negotiate with each other and shall attempt to reach a
satisfactory solution. If the parties do not resolve their dispute within a
period of 30 days after written notice of the dispute by either party to the
other, any unresolved controversy or claim shall be settled by arbitration
administered by the International Centre for Dispute Resolution in accordance
with its International Arbitration Rules. The number of arbitrators shall one.
The place of arbitration shall be Vancouver, British Columbia, and the language
of the arbitration shall be English. The arbitrator may award to the prevailing
party, if any, as determined by the arbitrator, its costs and expenses,
including attorneys’ fees. Judgment upon any award rendered by the arbitrator
may be entered in any court of competent jurisdiction. No information concerning
an arbitration, beyond the names of the parties and the relief requested, may be
unilaterally disclosed to a third party by any party unless required by law. Any
documentary or other evidence given by a party or witness in the arbitration
shall be maintained as confidential by any party whose access to such evidence
arises exclusively as a result of its participation in the arbitration, and
shall not be disclosed to any third party (other than a witness or expert),
except as may be required by law.

 

- 4 -



--------------------------------------------------------------------------------

13. Waiver Of Trial By Jury

Each of the parties hereby agrees that it waives all right to trial by jury in
any proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby.

 

14. Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument.

 

15. Electronic Execution

Delivery of an executed signature page to this Agreement by any party by
electronic transmission shall be as effective as delivery of a manually executed
copy of this Agreement by such party.

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

LULULEMON ATHLETICA CANADA INC.    [**]

By:

 

 

   By:  

 

  Authorized Signatory      Authorized Signatory

Name: 

 

 

   Name:   

 

Title: 

 

 

   Title:   

 

Date: 

 

 

   Date:   

 

 

- 5 -